DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 03/23/2021, No Claims have been cancelled, and Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,314,613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest in combination with other limitations of the claims an explantation accessory comprising: a lasso comprising a flexible wire forming at its distal end a deformable loop emerging from the catheter… wherein a first end of the loop extends from approximately a middle portion of the first beveled edge and a second end of the loop extends from approximately a middle portion of the second beveled edge, such that the loop extends across an opening of the free end of the catheter. The closest prior art of record, Suzuki (US Patent 6,068,603) discloses an explantation device (10; Figures 2A-2B) comprising a catheter (9) and lasso (16) as claimed, however Suzuki fails to disclose the claimed two beveled edges and thus fails to disclose the subject matter of Claim 1.
 Because none of the prior art documents of record teach an explantation accessory as recited in Claims 1-20, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1-20 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED G GABR/Primary Examiner, Art Unit 3771